Title: John Quincy Adams to Abigail Adams, 21 September 1799
From: Adams, John Quincy
To: Adams, Abigail


          
            Dresden 21. September 1799.
          
          I received at Töplitz, on the 3d: of last month, your kind favour of 12. June, which I did not immediately answer, because I was then in bed, with a fever, which however confined me, only for about ten days, and since then my health has again been very good.— The principal motive of our Journey to Töplitz, I wrote you before I left Berlin. It was on account of my wife’s health, and with the hopes that she would derive benefit from the warm baths of that place; besides which we were glad to get away for two or three summer months from the unpleasant residence of a populous city, which has not even the advantage of a country in its neighbourhood; for the moment you pass through its gates you step into a sand-hill, which for many miles surrounds the city on every side.— I was likewise desirous to see a part of Germany highly interesting for its fertility in the productions of nature, and its abundance in the masterpieces of art, and a small part at least of Bohemia; being a tract of Country where I had never before been.— We left Berlin on the 17th: of July— The usual course followed by those who seek health and strength from the Bohemian streams and wells, is, to go first to Carlsbad, and drink the waters there in May and June; and to take the Töplitz baths, in July and August— But the baths were considered as the most essential for my wife, and I was not at liberty to leave Berlin before the middle of July.— We came first to Dresden, where we rested, for three

or four days.— It is the Capital of the electorate of Saxony, and an handsome city; remarkable for various objects of curiosity; particularly for one of the finest collections of pictures, extant.— My brother paid a visit to it about a month before he left me, and I suppose he has given you some account of it.— On the 24th: of July, we proceeded to Töplitz which is only one day’s Journey; that is about forty of our miles, from this place— About half way on the road, we crossed the boundaries between Saxony and Bohemia, and immediately came into a country wild and mountainous, beyond what I had seen for many years— Töplitz itself is situated in an extensive and beautiful valley, between two ranges of immense mountains which form the boundaries of Bohemia, on one side next to Silesia, and on the other towards Saxony; they make between them an angle in which this valley is placed— On the summit, or on the most craggy and inaccessible sides of almost every one of these mountains, there still remain, the ruined walls, more or less decayed, of ancient feudal castles, generally designated in Germany by the name of robber-castles, with an epithet, justified not only by the practices of the people who formerly inhabited these mansions, but by the general state of manners and society of the times when they were built— Most of these places must have been impregnable, before the invention of gunpowder and of cannon; but from the moment when it was possible to bring artillery to bear upon them, they must have been almost entirely defenceless.— The revolutions of time, and of manners, and the firm establishment of Governments capable of affording protection to persons and to property, have long since drawn the tenants of these solitary and inconvenient habitations down upon the level ground, and into towns or villages, where the advantages of Society can be enjoyed, and the massive walls of the old castles have been left for centuries past to crumble by the gradual lapse of time, as many centuries more may pass before the walls and arches yet standing will be levelled entirely with the ground which they encumber.
          At Töplitz we spent about seven weeks, during which, my wife by the assiduous use of the baths, and I believe, still more by the change of air, and by daily exercise recovered her health and gained strength which I hope she will find of permanent advantage to her.— During my own illness, she nursed me, with all the tenderness and affection, which women only can display, and which she possesses in a degree so eminent even among her own sex: her attention was as indefatigable, as if she herself has been in perfect health, and would have

added, had it been possible to the ties of affection by which I was before bound to her.
          In order to vary our Journey, and to avoid the ascent of a steep and somewhat dangerous mountain, where a carriage can only be drawn by oxen, we came from Töplitz to Aussig a small town, near it, on the banks of the Elbe, and on the 10th: of this month came from Aussig by water, down the river in a boat, to this place.— The views upon the banks of the Elbe, which we passed on the Journey, were sometimes wild and sublime, and sometimes elegant and cheerful. Sometimes the river appears like the bottom of a ditch between two ranges of rocks, two thousand feet high, and ascending nearly in a perpendicular direction from its sides— At others it flows between gently rising hills, less elevated, and clad with vines— Now it meanders through meadows dressed in green, covered with flocks and herds, and now it washes the walls of a fortress, a town, or a village. Among the most remarkable objects which meet the eye of the traveller upon this tour, are, the fortress of Königstein; the strong hold of Saxony, and one of the strongest places in Europe; being on the river side at least hewed out of a solid rock; one of those which I have just described— The town of Pirna, where Frederic the second of Prussia, at the commencement of the seven years War, shut up the whole Saxon army, untill they were compelled by famine to surrender themselves as his prisoners— And the town of Pilnitz, where the Elector has a palace at which he resides during the summer, but which since the year 1791. has been famous, as the spot where the first coalition against the french revolution was formed, by a secret convention which has never yet been made public, and instead of which the french Treaty-forgers have palmed upon the world such impostures as best suited their purpose.
          Since I came here, I have been presented to the Elector and his family, by Mr: Elliot the English Minister here— He held the same station at Berlin, during the War of our Revolution, at the time, when Mr: Arthur Lee lost his papers; but of that transaction probably Mr: Liston could give as accurate an account as Mr: Elliot, to whom I am indebted for many attentions and much civility
          The night before last I received your letter of 30. July, forwarded from Bremen by Mr: Houghton, and learn with inexpressible delight that your health is growing firmer— I can make to Heaven no more fervent prayer than that you may continue to regain strength untill perfect health shall be restored to you, and that you may then enjoy it uninterrupted these many, many years.
          
          I am very glad to hear that my books and other things sent from Lisbon arrived safe, and in such good condition— I have already written to my brother Thomas (who had mentioned to me that you would be glad to use part of the linen) requesting that you would take all, or any part of it that you please.— The two pieces marked with Whitcomb’s name belong to him. They cost him about ten guineas, but he got them by some extraordinary occasion, uncommonly cheap— He is perfectly willing that you should take them at the same price, which I will thank you to pay, either to Doctor Tufts (to whom, I am glad to take this opportunity of requesting you to remember me, with affection and respect) or to my brother Thomas, and I will account with Whitcomb for it— The piece of linen, not made up, marked with my name, cost me 36 stuivers an ell, Dutch measure— But the number of ells in the piece I do not recollect— Whitcomb thinks there were 34— If so, it came to about 24 dollars.
          The reason why my letter of 16. March, was not in my own handwriting, was, because upon cool reflection, I thought it best to strike out nearly an whole page, which I had first written, upon a subject, which will readily occur to you, and which I thought might give you pain. My brother Thomas has perhaps told you, what returns for my confidence and trust had been made at New-York, and you may thus have learnt that even the apologetic account, which had been given you of the employment of my property, was very far from being the whole truth.— I had touched upon this, in my letter with feelings which I afterwards thought it best to suppress; and after blotting out above half a page, I found that the letter was not fit to send in that condition, and was obliged to have it copied— If the thing should happen again, however, I would certainly make the copy myself.
          I give you no news, because I know nothing but what in all probability the newspapers will give you more at large, and much sooner than you can receive my letter— We propose to remain here about a fortnight longer, and shall probably not reach Berlin before the middle of next month.
          Ever your’s
          
            ——— ———
          
        